Citation Nr: 0917049	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for status post left 
herniaplasty.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left orchiectomy 
(removal of left testicle).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel
INTRODUCTION

The Veteran had active military service from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for status post left 
herniaplasty, status post left orchiectomy, and sinusitis, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Veteran was scheduled for a December 2007 
Board hearing, but failed to appear or indicate any desire to 
reschedule.  

The Board remanded this case for additional development in 
February 2008.  The development directed in the remand was 
accomplished.


FINDINGS OF FACT

1.  The RO denied the claims of entitlement to service 
connection for status post left herniaplasty and sinusitis in 
May 2001.  The Veteran did not appeal the denials and they 
are now final.

2.  Evidence received since the final May 2001 RO decision is 
cumulative and does not raise a reasonable possibility of 
substantiating the service connection claims for status post 
herniaplasty and sinusitis.

3.  The Board denied the claim of entitlement to service 
connection for status post left orchiectomy in April 2002.  
The Veteran did not appeal the denial and it is now final.

4.  Evidence received since the final April 2002 Board 
decision is not material and does not raise a reasonable 
possibility of substantiating the service connection claim 
for status post orchiectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
May 2001 RO decision and the claim of entitlement to service 
connection for status post herniaplasty is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).

2.  New and material evidence has not been received since the 
May 2001 RO decision and the claim of entitlement to service 
connection for sinusitis is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2008).

3.  New and material evidence has not been received since the 
April 2002 Board decision and the claim of entitlement to 
service connection for status post orchiectomy is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.1100, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  The RO provided the appellant with 
additional notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in March 2006 and March 2008, subsequent to 
the initial adjudication.  The March 2008 letter also 
informed the Veteran of the basis of the last final denials 
of the claims of service connection.  The claims for 
hernioplasty and sinusitis were denied because there was no 
evidence that the conditions permanently worsened as a result 
of service.  The claim for left orchiectomy was denied 
because this was considered a congenital defect and there was 
no indication this was aggravated in service.  Additionally, 
the letter described the meaning of "new" and "material" 
evidence in order to reopen the claims and the evidence 
necessary to substantiate the underlying claim for service 
connection.  This is in compliance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

While the notice in 2006 and 2008 was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in November 2007 and 
March 2009 supplemental statements of the case, following the 
provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  A medical opinion was not 
provided.  As the Veteran has not submitted new and material 
evidence to reopen the claim, however, the merits of the 
claim cannot be reached.  Under these circumstances, VA's 
duty to assist doctrine does not require that the Veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Hernioplasty and sinusitis

The RO originally denied entitlement to service connection 
for status post left hernioplasty and sinusitis in May 2001 
on the basis that these conditions pre-existed service and 
did not permanently worsen as a result of service.   The 
Veteran did not appeal this determination; so it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.200 (2008).

The evidence considered at the time of the last rating 
decision included the service treatment records dated from 
October 1961 to August 1963 and VA outpatient clinical 
records dated from July 1996 to April 2001.  

Regarding the hernioplasty, the October 1961 entrance 
examination report shows normal clinical evaluation of the 
abdomen and viscera (including hernia).  A December 1962 
outpatient clinical record notes that the Veteran had an 
undescended testicle on the left side and associated hernia.  
His admission physical did not note this defect but it was 
detected several weeks prior on routine examination.  Since 
the Veteran was 24-years old and the testes was within the 
inguinal canal, excision and repair of the hernia was 
recommended.  A subsequent December 1962 clinical record 
shows the Veteran was diagnosed with left inguinal hernia, 
indirect not existing prior to service and had a hernioplasty 
performed.  He was hospitalized from December 10 to December 
26, 1962 and was to be followed up in the surgical outpatient 
clinic in two weeks.  A December 1962 physical profile record 
shows the Veteran was recovering from the hernia operation 
and was limited from heavy lifting and prolonged standing, 
running, or jumping.  

In January 1963, a clinical record notes that the Veteran had 
a left herniorrhaphy approximately three weeks ago and the 
wound was healing nicely.  A later January 1963 outpatient 
clinical record shows the Veteran had a left inguinal 
hernioplasty one month ago and was doing fine.  The wound was 
well-healed without problems.  

The Veteran was seen in March 1963.  He stated that he had 
pain in the operation site two days earlier but the pain was 
gone.  Physical examination showed that the scar was well-
healed and there was no return of the hernia.  At the August 
1963 discharge examination, the Veteran had an eight-inch 
well-healed surgical hernioplasty scar on the left.

VA outpatient treatment records dated from 1996 to 2001 show 
the abdomen was soft with no abnormal masses.

Regarding the sinusitis, the October 1961 entrance 
examination report shows normal clinical evaluation of the 
sinuses.  A November 1961 service treatment record shows the 
Veteran complained of pain in the chest and had post-nasal 
drip.  

A March 1962 service treatment record shows post-nasal 
bleeding and pain on frontal region and nose brim.  The nasal 
mucosa was congested and covered with thin exudate.  The 
diagnosis was rhinitis and sinusitis.  An April 1962 service 
treatment record notes the Veteran was still complaining of 
chest pain and sinus trouble and had been found to have 
sinusitis.  An April 1962 x-ray examination of the paranasal 
sinuses showed no definite abnormality.  The maxillary 
sinuses appeared slightly hazy most likely due to 
underexposure.  In October 1962, an outpatient clinical 
record shows a six-week history of cough and chronic 
sinusitis.  On physical examination he was tender across the 
sinuses.  A November 1962 outpatient clinical record shows 
complaints of post-nasal drip and nasal stuffiness with 
chronic cough since about six months ago.  He also had pain 
at the left costochondral joints.  He had been evaluated 
several times and given sinus x-rays and was diagnosed as 
having sinusitis.  The impression was chronic rhinitis and 
questionable allergies.  

January and February 1963 records note chronic sinusitis and 
complaints of stuffed nose and headaches.  A January 1963 x-
ray of the paranasal sinuses showed a normal report.  At the 
August 1963 discharge examination, the Veteran reported that 
he had postnasal drip all of his life (sinuses), which the 
Veteran referred to as "colds."  He was diagnosed with 
allergic chronic rhinitis, controlled.  The chronic sinusitis 
also was determined to be controlled with medications and was 
found to have existed prior to service.

VA outpatient treatment records dated from 1996 to 2001 show 
no record of any treatment for sinusitis.

The Veteran filed claims to reopen his service connection 
claims for residuals of inguinal hernia repair and sinusitis 
in April 2004.  

Evidence considered since the last final RO decision consists 
of private medical records dated from 1990 to 2004 and VA 
treatment records dated from 2001 to 2005, which are negative 
for any treatment for residuals from the herniorraphy or 
sinusitis.  An April 2004 private computed tomography scan of 
the brain showed normal sinuses.

The evidence received since the last final RO decision is not 
new and material.  Nothing submitted since that time points 
to any material fact necessary to substantiate the claims, 
mainly that there is any evidence the Veteran's residuals of 
herniorrhaphy or sinusitis were aggravated during his service 
or were in anyway related to his service.  Therefore, none of 
the information submitted since the last final rating 
decision constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and reopening the claims is 
not warranted. 38 U.S.C.A. § 5108.

Left orchiectomy

The RO originally denied service connection for removal of a 
left testicle in January 2000.  No service treatment records 
were available for review at that time.  The RO denied the 
claim on the basis that it was not well-grounded.  The 
Veteran filed a notice of disagreement with this action.  In 
April 2001, the RO readjudicated the claim recharacterizing 
the issue as service connection for status post left 
orchiectomy.  The RO had the benefit of the service treatment 
records and readjudicated the claim under the VCAA.  The 
claim was denied on the basis that the undescended testis in 
service had been a congenital or developmental defect that 
was unrelated to military service and that the left 
orchiectomy performed in service was considered a palliative 
procedure for the defect.  

The Veteran appealed this decision to the Board.  The denial 
was confirmed by the Board in April 2002 on the basis that 
clear and unmistakable evidence showed that an undescended 
left testicle preexisted service and the competent and 
probative evidence showed that the left orchiectomy had the 
effect of ameliorating the undescended left testicle and it 
did not undergo a permanent increase in severity during 
service.  The Veteran did not appeal the Board's 
determination; so it became final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

Evidence considered at the time of the last final Board 
decision included the service treatment records and VA 
medical records dated from 1996 to 2001.

The service treatment records showed that at entrance into 
service in October 1961, there was no diagnosis of an 
undescended left testicle.  Genitourinary examination was 
normal.  In November 1962, the Veteran complained of periodic 
recurrent pain in the left groin area.  Physical examination 
showed the absence of the left testicle.  There was a hard 
mass in the left inguinal canal, which measured two 
centimeters times two centimeters and was slightly movable 
and tender.  The impression was absent left testicle, 
cryptorchidia.  The Veteran was referred to the surgical 
clinic in December 1962 for evaluation.

The examiner noted that the Veteran was referred due to the 
undescended testicle and associated hernia.  The examiner 
also noted that the Veteran's admission physical made no 
mention of this defect and that it was discovered during the 
prior examination in November.  The examiner recommended 
excision and hernia repair because the Veteran was 24-years 
old and the testis was within the inguinal canal.

The Veteran underwent an inguinal hernioplasty and a 
unilateral left orchiectomy later that month.  The diagnosis 
was left inguinal hernia and undescended atrophic left 
testicle.  His hospital course was benign.  It was concluded 
that the unilateral undescended testis was not incurred in 
the line of duty and that it existed prior to service.

The Veteran was seen for follow-up examination in January 
1963.  Examination showed the wound was healing nicely.  The 
diagnosis was normal wound healing. Follow-up examination 
later that month showed the wound was well-healed with no 
problems.  In March 1963, the Veteran stated that he had pain 
in the operation site two days earlier but the pain was gone.  
Physical examination showed that the scar was well-healed and 
there was no return of the hernia.  The August 1963 
separation examination showed genitourinary clinical 
evaluation was abnormal in that there was the surgical 
absence of the left testicle and that a left orchiectomy had 
been performed for an undescended left testicle.  In the 
summary of defects and diagnoses the examiner included the 
surgical absence of the left testicle and concluded that this 
condition was not incurred in the line of duty and that it 
had existed prior to service.

VA inpatient and outpatient medical records dated from July 
1996 to April 2001 do not show any treatment for residuals of 
the orchiectomy.  During a VA hospitalization in November 
1997 the Veteran reported a prior surgical history of an 
undescended testicle that was removed in 1960.  In June 2000 
he reported a history of the in-service testicle removal.  
Examination of the genitalia apparently showed bilateral 
descended testicle.  The Veteran testified at a Board hearing 
in October 2001 that he had pain and swelling in the groin 
area when examined during active service and was told at that 
time that his testicle was undescended and had to be removed 
because of the possibility that it may become cancerous.  He 
testified that he did not seek treatment for residuals of the 
orchiectomy after separation from active service but that he 
had begun to have problems as a result of the surgery 
performed during service approximately two years earlier, and 
that his left side was painful with prolonged standing and 
activities. 

The Veteran filed a claim to reopen service connection for 
residuals of removal of testicle in April 2004.

Evidence considered since the last final Board decision 
consists of private medical records dated from 1990 to 2004 
and VA treatment records dated from 2001 to 2005, which are 
negative for any treatment for residuals of left testicle.  A 
January 1994 private hospital record shows the Veteran 
complained of left flank pain.  It was noted that he had a 
left orchiectomy for nondescended testes and right inguinal 
hernia.  On physical examination, the impression was partial 
obstructing distal left ureteral calculus (also described in 
the medical records as kidney stone).

None of this evidence is sufficient to reopen the service 
connection claim for status post left orchiectomy.  While the 
evidence is new in that it was not considered at the time of 
the last Board decision, the evidence is not material.  There 
is nothing that tends to substantiate the claim because 
nothing shows that the Veteran's preexisting absence of 
testicle was in fact aggravated during his service.  
Therefore, none of the information submitted since the last 
final Board decision constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a); and reopening the 
claim is not warranted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for status post left herniaplasty 
and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
service connection claim for sinusitis and the claim is not 
reopened.

New and material evidence has not been submitted to reopen a 
service connection claim for left orchiectomy (removal of 
left testicle) and the claim is not reopened.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


